

117 S1965 IS: Planning for Aging Veterans Act of 2021
U.S. Senate
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1965IN THE SENATE OF THE UNITED STATESJune 8, 2021Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to improve long-term care provided to veterans by the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Planning for Aging Veterans Act of 2021.2.Strategy for long-term care for aging veterans(a)In generalThe Secretary of Veterans Affairs shall develop a strategy for the long-term care of veterans.(b)ElementsThe strategy developed under subsection (a) shall—(1)identify current and future needs for the long-term care of veterans based on demographic data and availability of services both from Department of Veterans Affairs and from non-Department providers in the community, include other Federal Government, non-Federal Government, nonprofit, for profit, and other entities;(2)identify the current and future needs of veterans for both institutional and non-institutional long-term care (for example, home-based and community-based services), taking into account the needs of growing veteran population groups, including women veterans, veterans with traumatic brain injury, veterans with memory loss, and other population groups with unique needs; and(3)address new and different care delivery models, including by—(A)assessing the implications of such models for the design of facilities and how those facilities may need to change; and(B)examining the workforce needed to support aging populations of veterans as they grow and receive long-term care through different trends of care delivery.(c)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the strategy developed under subsection (a). 3.Improvement of State veterans homes(a)Standardized sharing agreementsThe Secretary of Veterans Affairs shall develop a standardized process throughout the Department of Veterans Affairs for entering into sharing agreements between State homes and medical centers of the Department.(b)Clarification on copayments for certain disabled veteransThe Secretary shall ensure that all veterans who are catastrophically disabled, as defined by the Secretary under section 1730A of title 38, United States Code, are not required to pay a copayment for medication received at a State home.(c)Oversight of inspections(1)MonitoringThe Secretary shall monitor any contractor used by the Department to conduct inspections of State homes, including by reviewing the inspections conducted by each such contractor for quality not less frequently than quarterly. (2)Reporting of deficienciesThe Secretary shall require that any deficiencies of a State home noted during the inspection of the State home be reported to the Secretary.(3)TransparencyThe Secretary shall publish the results of any inspection of a State home on a publicly available internet website of the Department.(d)DefinitionsIn this section, the term State home has the meaning given that term in section 101(19) of title 38, United States Code.4.Geriatric psychiatry pilot program at State veterans homes(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence the conduct of a pilot program under which the Secretary shall provide geriatric psychiatry assistance to eligible veterans at State homes.(b)DurationThe Secretary shall carry out the pilot program under this section for a two-year period. (c)Type of assistanceAssistance provided under the pilot program under this section may include—(1)direct provision of geriatric psychiatry services, including health care if feasible;(2)payments to non-Department of Veterans Affairs providers in the community to provide such services;(3)collaboration with other Federal agencies to provide such services; or(4)such other forms of assistance as the Secretary considers appropriate.(d)Consideration of local area needsIn providing assistance under the pilot program under this section, the Secretary shall consider the geriatric psychiatry needs of the local area, including by considering—(1)State homes with a high proportion of residents with unmet mental health needs;(2)State homes located in mental health care health professional shortage areas designated under section 332 of the Public Health Service Act (42 U.S.C. 254e); or(3)State homes located in rural or highly rural areas.(e)DefinitionsIn this section:(1)Active military, naval, or air serviceThe term active military, naval, or air service has the meaning given that term in section 101(24) of title 38, United States Code.(2)Eligible veteranThe term eligible veteran means a veteran who the Secretary determines would benefit from access to geriatric psychiatry services, including veterans who sustained a traumatic brain injury or posttraumatic stress disorder in line of duty in the active military, naval, or air service.(3)State homeThe term State home has the meaning given that term in section 101(19) of title 38, United States Code.5.Support for aging veterans at risk of or experiencing homelessness(a)In generalThe Secretary of Veterans Affairs shall work with public housing authorities and local organizations to assist aging homeless veterans in accessing existing housing and supportive services, including health services like home-based and community-based services from the Department of Veterans Affairs or from non-Department providers in the community, even if the veteran is not eligible for such services from the Department.(b)Payment for servicesThe Secretary may, and is encouraged to, pay for services for aging homeless veterans described in subsection (a).